Citation Nr: 1816378	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an upper back/neck condition, diagnosed as degenerative disc disease (DDD) of the cervical spine, to include as secondary to the service-connected disability of degenerative disc disease (DDD) and arthritis of the thoracolumbar spine.

2.  Entitlement to a disability rating in excess of 20 percent, prior to September 5, 2017, for DDD and arthritis of the thoracolumbar spine associated with bilateral pes planus, and in excess of 40 percent thereafter.

3.  Entitlement to a disability rating for neuralgia, right sciatic nerve, associated with DDD and arthritis of the thoracolumbar spine, in excess of 10 percent prior to May 26, 2015, in excess of 20 percent prior to September 5, 2017, and in excess of 40 percent thereafter.

4.  Entitlement to a disability rating for neuralgia, left sciatic nerve, associated with DDD and arthritis of the thoracolumbar spine, in excess of 10 percent prior to May 26, 2015, and in excess of 20 percent thereafter.

5.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus, mild to moderate foot metatarsus primus varus hallux valgus, with associated mild bunion formation, bilateral hammertoe deformities, bilateral moderate-sized plantar calcaneal enthesophytes/spurs, and osteopenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to October 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010, September 2011, December 2011, January 2014, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  This case was previously before the Board in May 2017, when it was remanded for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

With regard to the Veteran's claims for increased ratings for DDD of the thoracolumbar spine as well as neuralgia, right and left sciatic nerves, the assigned ratings are less than the maximum available benefits that can be awarded, and the Veteran has not withdrawn his appeal.  Accordingly, those issues remain before the board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).


FINDINGS OF FACT

1.  The Veteran's current upper back/neck condition is not shown to be etiologically related to active service or secondarily related to his service-connect DDD and arthritis of the thoracolumbar spine.

2.  Prior to September 5, 2017, the Veteran's DDD and arthritis of the thoracolumbar spine was characterized by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  

3.  From September 5, 2017, the Veteran's DDD and arthritis of the thoracolumbar spine was characterized by forward flexion of the thoracolumbar spine 30 degrees or less.  

4.  At no point during the appeal was the Veteran's DDD and arthritis of the thoracolumbar spine characterized as having ankylosis or incapacitating episodes.

5.  Prior to May 26, 2015, the Veteran's neuralgia, right sciatic nerve, was characterized as mild.

6.  From May 26, 2015 to September 5, 2017, the Veteran's neuralgia, right sciatic nerve, has been characterized as moderate.


7.  From September 5, 2017, the Veteran's neuralgia, right sciatic nerve, was manifested by symptoms that, in total, were no more than moderately severe, with no evidence of marked muscle atrophy.

8.  Prior to May 26, 2015, the Veteran's neuralgia, left sciatic nerve, was characterized as mild.

9.  From May 26, 2015, the Veteran's neuralgia, left sciatic nerve, was characterized as moderate.  At no point during the appeal period was it characterized as moderately severe.

10.  For the entire period of appeal, the Veteran's bilateral pes planus has been characterized by painful motion, tenderness, abnormal weight bearing, mild pronation, callosities and unusual shoe wear pattern, inward bowing, swelling on use, pain on use of feet, and pain on use of feet, accentuated.  At no point was it characterized by marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo Achillis on manipulation, nor was it improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper back/neck condition, diagnosed as DDD of the cervical spine, are not met.  38 U.S.C. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  Prior to September 5, 2017, the criteria for a disability rating in excess of 20 percent for DDD and arthritis of the thoracolumbar spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5235-5243 (2017).

3.  From September 5, 2017, the criteria for a disability rating in excess of 40 percent for DDD and arthritis of the thoracolumbar spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.71a, DC 5235-5243 (2017).

4.  Prior to May 26, 2015, the criteria for a disability rating in excess of 10 percent for neuralgia, right sciatic nerve, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).

5.  From May 26, 2015 to September 5, 2017, the criteria for a disability rating in excess of 20 percent for neuralgia, right sciatic nerve, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).

6.  From September 5, 2017, the criteria for a disability rating in excess of 40 percent for neuralgia, right sciatic nerve, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).

7.  Prior to May 26, 2015, the criteria for a disability rating in excess of 10 percent for neuralgia, left sciatic nerve, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).

8.  From May 26, 2015 to September 5, 2017, the criteria for a disability rating in excess of 20 percent for neuralgia, left sciatic nerve, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).

9.  The criteria for a disability rating in excess of 30 percent for bilateral pes planus, mild to moderate foot metatarsus primus varus hallux valgus, with associated mild bunion formation, bilateral hammertoe deformities, bilateral moderate-sized plantar calcaneal enthesophytes/spurs, and osteopenia, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.71a, DC 5276 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104, (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Service Connection for an Upper Back/Neck Condition

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, organic neurological disorders, and peptic ulcers, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

Under 38 C.F.R. § 3.310(a) (2017), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, the Board notes that the Veteran has never asserted that he injured his upper back/neck during active service.  The Veteran only asserts that his cervical spine condition is a result of his service-connected DDD of the thoracolumbar spine.  The Board acknowledges a current diagnosis of DDD of the cervical spine.  In an October 2011 VA examination report, the Veteran noted that he developed increased pain in his cervical spine.  The VA examiner opined that it was less likely than not that the Veteran's DDD of the cervical spine was due to or caused by his service-connected DDD of the thoracolumbar spine.  The rationale was that there was no medical expectation that DDD at one level of the spine leads to or directly causes DDD at another level of the spine.  The examiner noted that thoracolumbar DDD was not the proximate cause of the Veteran's cervical spine condition.  The VA examiner attributed the Veteran's DDD of the cervical spine to age related cervical disc and joint disease.

In a subsequent December 2011 opinion, the Veteran's VA physician wrote that it was more likely than not that the Veteran's upper back/neck condition was related to his service-connected low back DDD.  The VA physician wrote that it was "very reasonable that low back condition would create or even aggravate upper back and neck condition.  Therefore, his current upper back/neck condition is likely as not related to his service-connected lower back condition."  The Board notes that there was no rationale for this positive opinion.  Inadequate medical examinations and opinions include contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As a result, the Board finds that this December 2011 opinion is inadequate and of minimum probative value.

In a September 2017 VA examination report, the Veteran was diagnosed with a cervical invertebral disc disorder, cervical spine osteoarthritis, and cervical spine stenosis.  The Veteran denied any history of acute traumatic neck injury during active service.  The VA examiner opined that it was less likely than not that the Veteran's neck condition was either directly related to active service or was proximately due to or chronically aggravated by his service-connected DDD and arthritis of the thoracolumbar spine.  The rationale was that the Veteran denied any history of a neck injury during service.  Additionally, the examiner noted that scientific literature did not identify proximate neck conditions due to or chronically aggravated by the Veteran's service-connected DDDD and arthritis of the thoracolumbar spine.

Based on this evidence, the Board finds that the October 2011 and September 2017 VA examination opinions, finding no nexus between the Veteran's current upper back/neck condition and his service-connected DDD and arthritis of the thoracolumbar spine, are the most probative evidence of record, as the examiners reviewed the claims file and provided a detailed rationale.  While the Veteran's VA physician provided a positive nexus opinion in December 2011, there was no rationale provided, and as such, that opinion is of less probative value than the negative nexus opinions.  

The Veteran is competent to observe symptoms, including those which may be representative of an upper back/neck condition, but he does not have the training or credentials to provide a competent opinion as to the etiology of this condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the above analysis, the preponderance of the evidence is against the claim for service connection for an upper back/neck condition, diagnosed as DDD of the cervical spine, to include as secondary to the service-connected DDD and arthritis of the thoracolumbar spine, and the claim must be denied.  38 U.S.C. § 5107(b).

Increased Ratings Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

DDD and Arthritis of the Thoracolumbar Spine

The Veteran's service-connected DDD and arthritis of the thoracolumbar spine is rated at 20 percent, prior to September 5, 2017, and at 40 percent thereafter, according to the General Rating Formula, which contemplates diseases and injuries of the spine.  38 C.F.R. § 4.71a (2017).

Under DC 5242, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Under DC 5243, intervertebral disc syndrome (IVDS) may be rated under either the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

For purposes of evaluating under DC 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a , General Formula, Note 1.  Such is the case with the lower extremity neuralgia described below.



Prior to September 5, 2017

The assigned 20 percent evaluation for the Veteran's low back disorder fully contemplates all muscle spasm and gait symptoms, as well as all motions other than flexion; these need not be further discussed here.  The evidence of record, including October 2011, August 2013, and May 2015 VA examination reports consistently indicates pain-free flexion to greater than 30 degrees.  Additionally, the Board notes that the Veteran received treatment at VA Medical Centers (VAMCs), but range of motion for the thoracolumbar spine was not recorded.  There is no evidence of favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes (doctor-prescribed bedrest) having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  There accordingly exists no basis for an underlying low back rating in excess of 20 percent prior to September 5, 2017.  38 C.F.R. § 4.71, DC 5235-5243.

From September 5, 2017

The assigned 40 percent evaluation for the Veteran's low back disorder fully contemplates all muscle spasm and gait symptoms, as well as all motions (including flexion); these need not be further discussed here.  The evidence of record, including a September 2017 VA examination report and VAMCs treatment records, reveals no unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes (doctor-prescribed bedrest) having a total duration of at least 6 weeks during the past 12 months.  There accordingly exists no basis for an underlying low back rating in excess of 40 percent.  Id.  

Neuralgia, Right and Left Sciatic Nerves

The Veteran's service-connected neuralgia, right sciatic nerve, is rated 10 percent, prior to May 26, 2015, 20 percent, prior to September 5, 2017, and 40 percent thereafter.  The Veteran's service-connected neuralgia, left sciatic nerve, is rated 10 percent, prior to May 26, 2015 and 20 percent thereafter.  These disabilities are rated according to Diagnostic Code 8520, which contemplates paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520 (2017).  
Under Diagnostic Code 8520, which governs paralysis of the sciatic nerve, the minimum 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the sciatic nerve.  Id.  A 40 percent evaluation is assigned for moderately severe incomplete paralysis of the sciatic nerve.  Id.  A 60 percent evaluation is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Id.  The maximum 80 percent evaluation is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

As there is considerable overlap in the applicable evidence for the Veteran's claims for increased ratings for his bilateral neuralgia of the sciatic nerves, the Board will discuss the two claims together.

Prior to May 26, 2015

In October 2011 and August 2013 VA examination reports, the examiners noted that there was involvement of L4/L5/S1/S2/S3 nerve roots, bilaterally, which corresponded to the sciatic nerves.  The examiners noted that the Veteran's right and left sciatic nerves were mild in severity.  The assigned 10 percent evaluation for his incomplete paralysis of the sciatic nerve, bilaterally, fully contemplates all nerve symptoms.  The evidence of record further reveals that the severity of the Veteran's incomplete paralysis of the sciatic nerves was not moderate.  There accordingly exists no basis for ratings in excess of 10 percent for neuralgia, right and left sciatic nerves prior to May 26, 2015.  38 C.F.R. § 4.124a, DC 8520.

From May 26, 2015 to September 5, 2017

In a May 2015 VA examination report, the VA examiner noted that there was involvement of L4/L5/S1/S2/S3 nerve roots bilaterally, which corresponded to the sciatic nerves.  The examiner indicated that the Veteran's right and left sciatic nerves were moderate in severity.  The assigned 20 percent evaluation for the Veteran's incomplete paralysis of the sciatic nerve, bilaterally, fully contemplates all nerve symptoms.  The evidence of record further reveals that the severity of the Veteran's incomplete paralysis of the sciatic nerves was not moderately severe.  There accordingly exists no basis for ratings in excess of 20 percent for neuralgia, right and left sciatic nerves prior to September 5, 2017.  Id.

From September 5, 2017

In a September 2017 VA examination report, the examiner noted that the Veteran did not have muscle atrophy.  The examiner reported that there was involvement of L4/L5/S1/S2/S3 nerve roots bilaterally, which corresponded to the sciatic nerves.  The examiner indicated that the Veteran's neuralgia, right sciatic nerve, was severe while his neuralgia, left sciatic nerve, was moderate.  Because the Veteran did not have muscle atrophy, the assigned 40 percent evaluation for the Veteran's incomplete paralysis of the right sciatic nerve, and 20 percent evaluation for his incomplete paralysis of the left sciatic nerve are proper.  These evaluations fully contemplate all of the Veteran's nerve symptoms.  Id.  The Board is aware that the Veteran's right sciatic nerve was characterized as severe; however, in the absence of muscle atrophy, let alone marked muscle atrophy, the Board finds the overall right sciatic nerve symptomatology to be more properly characterized as "moderately severe" than as "severe" for the purposes of applying Diagnostic Code 8520.  

There accordingly exists no basis for a rating in excess of 40 percent for neuralgia, right sciatic nerve, and in excess of 20 percent for neuralgia, left sciatic nerve, at any point from September 5, 2017.  Id.

Bilateral Pes Planus

The Veteran's service-connected bilateral pes planus is rated at 30 percent, effective June 20, 2006.  This disability is rated under Diagnostic Code 5276, which contemplates acquired flatfoot.  38 C.F.R. § 4.71a, DC 5276.

The assigned 30 percent evaluation for the Veteran's bilateral pes planus fully contemplates his symptoms of painful motion, tenderness, abnormal weight bearing, mild pronation, callosities and unusual shoe wear pattern, inward bowing, and severe effects of the problems on exercise and shopping.  The evidence of record, including March 2010, August 2011, May 2015, and September 2017 examination reports consistently indicates severe flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities bilaterally.  Additionally, the Board notes that the Veteran received treatment at VAMCs, but his acquired flatfoot symptoms were not listed in great detail.  

There is no evidence of pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, as would warrant a 50 percent evaluation.  There accordingly exists no basis for an underlying bilateral pes planus rating in excess of 30 percent.  38 C.F.R. § 4.71, DC 5276.

Concluding matters

For all claims under appeal, the Board has not overlooked the lay statements and testimony with regard to the nature and severity of the Veteran's service-connected disabilities.  Laypersons are competent to report on factual matters for which they had firsthand knowledge; and the Board finds that their reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons are competent to determine, for purposes of applying the relevant diagnostic criteria, how severe the Veteran's service-connected DDD and arthritis of the thoracolumbar spine, neuralgia, right and left sciatic nerves, and bilateral pes planus are in the absence of specialized medical training, which in this case they have not established.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board has accorded the objective medical findings and evaluations provided by the aforementioned VA examiners greater probative weight in determining the nature and severity of the Veteran's service-connected disabilities throughout the appeal period.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).
	
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board notes that in a June 2017 rating decision, the Veteran was granted a total disability rating based on individual unemployability, effective May 26, 2015.


ORDER

Entitlement to service connection for an upper back/neck condition, diagnosed as DDD of the cervical spine, is denied.

Prior to September 5, 2017, entitlement to a disability rating in excess of 20 percent for DDD and arthritis of the thoracolumbar spine is denied.

From September 5, 2017, entitlement to a disability rating in excess of 40 percent for DDD and arthritis of the thoracolumbar spine is denied.

Prior to May 26, 2015, entitlement to a disability rating in excess of 10 percent for neuralgia, right sciatic nerve, is denied.

From May 26, 2015 to September 5, 2017, entitlement to a disability rating in excess of 20 percent for neuralgia, right sciatic nerve, is denied.

From September 5, 2017, entitlement to a disability rating in excess of 40 percent for neuralgia, right sciatic nerve, is denied.

Prior to May 26, 2015, entitlement to a disability rating in excess of 10 percent for neuralgia, left sciatic nerve, is denied.

From May 26, 2015, entitlement to a disability rating in excess of 20 percent for neuralgia, left sciatic nerve, is denied.

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


